                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

             Alina Rojea,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:19-cv-00619-RJC-DCK
                                      )
                 vs.                  )
                                      )
         Bryan Creggar, et al         )
                                      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 1, 2021 Order.

                                               April 1, 2021




      Case 3:19-cv-00619-RJC-DCK Document 27 Filed 04/01/21 Page 1 of 1
